Citation Nr: 0926953	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-18 003A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 7, 1985, Board of Veterans' Appeals (Board) decision 
that denied service connection for sickle cell-thalassemia.


REPRESENTATION

Moving party represented by:  Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The moving party served on active duty from July 1981 to 
August 1984.

By a decision dated October 7, 1985, the Board denied service 
connection for sickle cell-thalassemia.  The moving party 
submitted a motion for revision of the Board's October 1985 
decision on the basis of CUE in June 2005.  Upon receipt of 
the motion, the document was labeled as a statement in 
support of the claim, and associated in the claims file 
without action.  This administrative error resulted in a 
significantly delayed review of the movant's claim.

The issue of CUE was before the Board in December 2001.  At 
that time, the motion to revise the October 1985 Board 
decision was denied.  The moving party appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  That appeal was dismissed by the Court in 
June 2005 because the moving party raised arguments before 
the Court which were not raised before the Board.  However, 
the Court held that the June 2005 decision would not preclude 
the moving party from raising a CUE claim at a future date.  

In an October 2005 Board decision, the Board found that the 
moving party had submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for sickle cell-thalassemia.  The claim was 
remanded fur further development.  In January 2007, the Board 
granted the movant's claim, finding that sickle cell-
thalassemia, though pre-existing active duty, was aggravated 
as the result of the movant's period of active service.

The movant filed a Motion to Vacate the Board's October 1985 
decision in August 2005.  In June 2009, the Motion to Vacate 
was denied by the Board, as a denial of due process was not 
demonstrated in the October 1985 decision.  





FINDINGS OF FACT

1.  In a decision issued on October 7, 1985, the Board denied 
entitlement to service connection for sickle cell-
thalassemia.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on October 7, 1985, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The Board's decision of October 7, 1985 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for sickle cell-thalassemia.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. § 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging clear and 
unmistakable error.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  Consequently, the provisions of the VCAA as well 
as VA's implementing regulations will not be addressed in 
this decision.

In this case, the moving party argues that, in October 1985, 
the evidence showed that the movant's sickle cell-thalassemia 
was aggravated by his period of active service.  It is also 
argued that the October 1985 Board decision afforded greater 
weight to lay evidence, rather than medical evidence, in 
denying the movant's claim.  The movant's representative 
asserted, in essence, that the issue was medical in nature, 
and the Board erred by relying on lay evidence in support of 
the denial.

Legal Criteria

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  See 38 
U.S.C.A. § 7111 (West 2002).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400- 
1411 (2008).  Pursuant to applicable regulations, CUE is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See 38 C.F.R. § 
20.1403(a) (2008).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time, were incorrectly applied.  See Id.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
See 38 C.F.R. § 20.1403(b)(1) (2008).

The regulations cited above also state that, to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c) 
(2008).  Examples of situations that are not CUE include a 
changed diagnosis, i.e., a new diagnosis that "corrects" an 
earlier diagnosis considered in the Board decision; the 
Secretary's failure to fulfill the duty to assist; and, 
allegations based on improper evaluation of evidence, i.e., a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d)(1-3) (2008).  Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e) 
(2008).

CUE may be demonstrated where (1) there is an error in a 
prior adjudication through the application of facts or law, 
which were incorrect at the time of their application, and 
(2) that error caused an inaccurate result.  See Allin v. 
Brown, 6 Vet. App. 207, 210 (1994).  An assessment of CUE 
must be made against the law as it existed when the 
determination alleged to be erroneous was made.  See Russell 
v. Principi, 3 Vet. App. 310, 314 (1992).  CUE is an 
administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).

The Court has held that, under the heightened pleading 
requirements set forth in Fugo v. Brown, 6 Vet. App. 40 
(1993), an alleged CUE must be the "kind of error... that if 
true, would be CUE on its face."  A claimant must do more 
than cite a "laundry list" of laws and regulations and the 
doctrines they express.  A mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 
Vet. App. 242 (1994).

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  See Fugo.



Background

A report of medical history completed by the Veteran in 
November 1980 indicated that he occasionally suffered from 
leg cramps.  It was also noted that he wore glasses for 
reading and distance vision.  No pertinent abnormalities were 
found on the entrance medical examination in November 1980.  
There were no findings pertaining to sickle cell-thalassemia 
at that time.  A clinical notation dated in July 1981, within 
one month of the Veteran's entry onto active duty, disclosed 
that the Veteran had sickle cell disease that had been 
confirmed by a medical laboratory.

A report of the Medical Board proceedings dated in April 1984 
shows that the Veteran's sickle cell-thalassemia was 
characterized as having existed prior to service and as 
having been aggravated by service.  The report revealed that 
the Veteran complained of intense myalgias after exercise.  
It was noted that he had previously been given a diagnosis of 
sickle cell-thalassemia, but had not been given any specific 
instructions regarding his exercise capacity.  He complained 
of episodes of severe, diffuse muscle pain, mainly affecting 
the back and thighs.  The pain was often associated with a 
severe headache with pain intense enough to render him 
bedridden for two or three days, after which the pain 
resolved spontaneously.  These episodes reportedly occurred 
only when the Veteran was forced to a maximal effort.  It was 
noted that he could sustain variable degrees of submaximal 
effort, sometimes being able to exercise well, but that other 
times, he was able only to exercise minimally before 
provoking the back and muscle pains.  It was stated that the 
episodes had occurred ever since his entry on active duty, 
but had become "very much worse" since he had been in 
Germany because of the physical training requirements.  The 
hospital course reflects that it was thought that the Veteran 
was a heterozygote for sickle cell disease and thalassemia, 
and that he was suffering exercise-induced sickle cell crisis 
and hemolysis.  The diagnosis was sickle cell-thalassemia.  
It was deemed that the Veteran was not fit for retention on 
active duty.  It was, therefore, recommended that he be found 
unfit for continued service on active duty and be separated.

A Physical Evaluation Board (PEB) report dated in May 1984 
confirmed the diagnosis of sickle cell-thalassemia with 
diffuse muscle pain and severe headache after maximal 
exercise effort.  It was concluded that the condition had 
existed prior to service and had not been aggravated by 
service.

The Veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical center from August to September 1984.  
It was noted that he had a history of sickle cell trait, G-6 
PD deficiency and beta-thalassemia.  He complained of acute 
lower back pain.  The Veteran related that he had experienced 
similar episodes in the past while in boot camp. The 
diagnoses on discharge were hemolytic crisis-probably 
secondary to the Veteran's G-6 PD deficiency, sickle cell 
trait and beta-thalassemia and anemia, secondary to the 
above.

During a hearing at the RO in June 1985, the Veteran 
testified that his problems in service appeared when he was 
exercising.  He added that he never had problems that were 
not preceded by strenuous exercise.  See hearing transcript 
(Tr.), June 4, 1985, at Page (Pg.) 6. He also stated that he 
was advised following service to limit his activities.  See 
Tr., at Pg. 8.

Analysis

At the time of the October 1985 Board decision, service 
connection would be granted for a disability resulting from 
disease or injury incurred in or aggravated by peacetime 
service.  See 38 U.S.C. § 331.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, was presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
rebutted that presumption.  See 38 U.S.C. §§ 311, 337.  A 
preexisting injury or disease was considered to have been 
aggravated by active service, where there was an increase in 
disability during such service, unless there was a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C. § 353; 38 
C.F.R. § 3.306(a) (1984).  

Initially, the Board observes that the moving party has 
properly complied with the pleading requirements to make a 
valid claim of CUE with a Board decision.  The motion was 
signed by the moving party's representative and identified 
the claim number at issue.  In addition, the decision with 
which the Veteran has alleged CUE was specified in the June 
29, 2005 document.

As noted above, the movant contends that the issue in October 
1985 was medical in nature, and the Board erred by relying on 
lay evidence in support of the denial.  The movant further 
noted that the uncontradicted medical evidence supported his 
claim for benefits, based on the law as it existed at the 
time, by demonstrating that sickle cell-thalassemia was 
aggravated by his period of active duty, shifting the burden 
to the Secretary to show a specific finding - with competent, 
material evidence - that the increase was the result of the 
natural progress of the disease, as per 38 C.F.R. § 3.306(a) 
(1982).  See Claim of Clear and Unmistakable Error (Claim), 
June 29, 2005.

The Board acknowledged in 2001, as it does now, that a 
Medical Board determined in April 1984 that the Veteran's 
condition was aggravated by service.  See Medical Board 
determination, April 4, 1984.  It must be observed, however, 
that other documents of record, including the PEB 
determination in May 1984, which, following a review of the 
Medical Board determination cited above, concluded that the 
Veteran's condition had not been aggravated by service.  The 
Board emphasizes that the moving party contends that the 
Board did not properly weigh the evidence in its October 1985 
decision.  As noted above, disagreement as to how the facts 
were weighed or evaluated has been specifically precluded as 
a basis for CUE pursuant to 38 C.F.R. § 20.1403(d)(3) (2008).

In support of his claim, the movant asserted that the PEB 
determination amounted to lay evidence, and as such, that the 
value of this evidence should be afforded no weight, and that 
the only probative evidence at the time was the determination 
of the Medical Board.  The Board does not accept this theory, 
as the PEB determination is an official document of a U.S. 
service department.  The Physical Evaluation Board (PEB) is 
the sole forum within the Army to determine a soldier's 
unfitness for duty as a result of a physical impairment.  The 
process for making a fit for duty determination begins with 
the medical evaluation board.  The results of the MEB are 
forwarded to the Physical Evaluation Board (PEB) for 
adjudication.  See also  Department of the Army, Reg. 40-501, 
Medical Services: Standards of Medical Fitness, (30 Aug. 
1995).   Further, Department of Defense (DoD) Directive 
1332.18 mandates that PEB members and applicable review 
authorities are trained and certified in physical disability 
evaluation.  See DoD Directive 1332.18 § 4.4.5 (2003).  
Moreover, as noted in the claims file, the PEB determination 
was prepared following an explicit review of the Medical 
Board determination.  

38 C.F.R. § 3.159 (a)(1) states that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  The PEB is an 
administrative unit of a U.S. service department tasked, in 
pertinent part, with the analysis of available medical 
evidence of record so as to determine whether a service 
member is fit for duty, and if not, whether the underlying 
disorder was incurred in or aggravated by the period of 
active duty.  In this case, the PEB reviewed the Medical 
Board proceedings, the Veteran's personnel record, to include 
his personnel qualification record, and the Veteran's health 
record.  See PEB determination, May 29, 1984.  Following the 
analysis of all available information, the PEB determined 
that the Veteran's condition had not been aggravated by 
service, and was instead the result of the natural 
progression of the disorder.  As such, this decision is 
hardly tantamount to lay evidence.  Instead, it was provided 
by a board of officers who were qualified through either 
training and/or experience to offer a medical opinion.  

Moreover, even if the Board accepted the movant's theory that 
the PEB determination amounted to lay evidence, which it does 
not, the movant's claim would still fail because allegations 
based on improper evaluation of evidence, i.e., a 
disagreement as to how the facts were weighed or evaluated, 
are not an adequate basis for a CUE claim.  See 38 C.F.R. § 
20.1403(d)(1-3) (2008).  While the movant has argued that 
this CUE claim is not merely a disagreement with the 
weighting of evidence in October 1985, noting that the legal 
incompetence of a lay person to render a medical opinion 
results in the exclusion of evidence from consideration (see 
Claim, p. 3), the Board observes that the question as to 
whether lay evidence is competent and sufficient in a 
particular case is a factual issue.  In this case, the Board 
has determined that the PEB report in question is not lay 
evidence.  As such, the Board need not address whether the 
PEB document, or its conclusions, adequately supported the 
Board's prior finding.  

Further, the movant's second premise, that the Board's 
decision in 1985 would have been different had the Board not 
afforded probative weight to the PEB report, is rendered 
moot, as the movant has failed to demonstrate that either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time, were incorrectly applied.  See 38 C.F.R. 
§ 20.1403(a) (2008).  As such, while the movant's 
representative stated that, as a matter of law, the Board 
could not rely on the PEB document to make its determination 
(see Claim, p. 6), that argument is unsupported.  

The movant also contended that the Board must point to a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  See Claim, p. 6; see 
also 38 C.F.R. § 3.306(a) (2008).  As noted above, the PEB 
report noted specifically that the movant's condition had not 
been aggravated by service and was instead the result of the 
natural progress of the disease.  This report was addressed 
in the Board's October 1985 decision.  As such, the Board did 
not err on this basis in October 1985.  Therefore, the facts 
of this case are distinguished from those cases relied upon 
in the movant's motion (Sondel v. West, 13 Vet. App. 213, 218 
(1999; Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998); 
Atkins v. Derwinski, 1 Vet. App. 228 (1991)), as the October 
1985 Board decision relied on a specific finding that the 
Veteran's increase in disability was due to the natural 
progress of the disorder.

Finally, the movant contends, through his representative, 
that the medical evidence of record in 1985 demonstrated that 
the Veteran met the criteria for compensation as required by 
Cotant v. Principi, 17 Vet. App. 116, 132-33 (2003).  The 
movant argues that he filed for benefits the same month that 
he was discharged from service, for the same condition which 
led to his discharge.  The motion states that this action 
alone satisfied both the current diagnosis and medical nexus 
prongs of the eligibility criteria.  See generally Hampton v. 
Gober, 10 Vet. App. 481 483 (1997).  However, the October 
1985 decision found that, although the Veteran was discharged 
as a result of the claimed disability, for which the Veteran 
sought service connection immediately following his period of 
active service, the movant's disability preexisted active 
service and was not aggravated beyond its normal progression 
as a result of active service.  As noted, the October 1985 
decision relied on specific findings in order to formulate a 
decision.  Therefore, this argument hinges once again on how 
the facts were weighed or evaluated at the time of the prior 
Board decision.  As discussed above, this is not a proper 
basis for a CUE claim.  See 38 C.F.R. § 20.1403(d)(1-3) 
(2008).  

In sum, the moving party has not identified any specific 
finding or conclusion from the October 1985 decision which 
was undebatably erroneous.  The record does not reveal any 
kind of error of fact or law in the October 1985 Board 
decision that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Although the Board acknowledges 
that the moving party's claim for service connection was 
ultimately granted in 2007, that claim was granted on the 
basis of evidence that was not in the record at the time of 
the Board's October 1985 decision.  As such, the criteria for 
a finding of CUE have not been met, and the motion is denied.


ORDER

The motion to revise an October 1985 Board decision on the 
basis of CUE is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


